Court of Appeals, State of Michigan

                                             ORDER
                                                                            Mark T. Boonstra
 People of MI v Madison Danielle Perry                                       Presiding Judge

 Docket No.    355330                                                       Jane E. Markey

 LC No.        2020-00345-AR                                                Deborah A. Servitto
                                                                             Judges


                The August 12, 2021 majority opinion is hereby AMENDED to correct a clerical error: On
the first page author line, the “PER CURIAM” designation is corrected to read "SERVITTO, J."

              In all other respects, the August 12, 2021 majority opinion remains unchanged.




                                                         _______________________________
                                                          Presiding Judge




                                 August 27, 2021